UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1229


YARED ASSEFA ABEBE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 26, 2012                  Decided:    August 21, 2012


Before KING and    DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Garfield, GARFIELD LAW GROUP, LLP, Washington, D.C., for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, Shelley R. Goad, Assistant Director, Kristen Giuffreda
Chapman,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yared Assefa Abebe, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion for reconsideration.                              We

deny the petition for review.

               A motion to reconsider must specify the errors of law

or     fact    in   the     Board’s       prior      decision.       See     8    U.S.C.

§ 1229a(c)(6)(c)         (2006);    8     C.F.R.     § 1003.2(b)     (2012).       This

court reviews the denial of a motion for reconsideration for

abuse of discretion.             Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

The    court    will     reverse    the    Board’s     decision      only    if   it   is

arbitrary, irrational, or contrary to law.                    Narine, 559 F.3d at

249.     “[A]dministrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”      8 U.S.C. § 1252(b)(4)(B) (2006).

               We conclude there was no abuse of discretion.                      Abebe

failed    to    raise     the   factual     issues     on   appeal    to    the   Board,

despite       specific     instructions         to    do    so.      See     8    C.F.R.

§ 1003.3(b) (2012).             The Board did not abuse its discretion by

finding that Abebe could not use a motion to reconsider to alert

the Board to his contentions regarding the immigration judge’s

factual findings that supported the adverse credibility finding

when he did not raise those arguments on appeal.

                                            2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3